Citation Nr: 1755244	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  15-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Air Force from November 1961 to November 1965 with additional time served in a reserve unit.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Board notes that the Veteran originally requested a hearing, but expressly waived his right to attend a hearing in an August 2017 statement.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required regarding this issue.


FINDING OF FACT

The Veteran does not have a current tinnitus disability for service connection purposes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the issue of entitlement to service connection for tinnitus.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Tinnitus is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

In this case, the Veteran claimed entitlement to service connection for tinnitus in his July 2014 application.  However, since that time he has denied having tinnitus.  During the October 2014 VA examination the Veteran specifically denied having any ringing in the ears or head noises of any kind.  The Veteran was denied entitlement to service connection for tinnitus in the November 2014 rating decision based on a finding of no current disability, and in his written Notice of Disagreement that same month, he did not contest this finding.  His Notice of Disagreement focused on his bilateral hearing loss and corresponding symptoms.  He has not expressed any disagreement with the finding that he has no current tinnitus either in writing or through his representative.  Indeed, his arguments have been related solely to his bilateral hearing loss.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

In the present case, there is no medical diagnosis of tinnitus.  The Board acknowledges that tinnitus is a unique disability in that it can subjectively identified by a veteran, but in this instance the Veteran specifically denied having any ringing of the ears or head noises during the VA examination.  He has provided no description of tinnitus symptoms, nor has he contested the findings that he has no current tinnitus disability.  Given the combination of these factors, the Board finds that there is no current disability, and therefore entitlement to service connection must be denied.  In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and entitlement to service connection is denied.


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran asserts that his duties as an aircraft mechanic and crew chief, to include launching and landing flights, running engines to gain peak performance, standing for each flight line, and working around turbine engines daily, all contributed to his present hearing loss.  Service treatment records are silent for any treatment for or diagnosis of hearing loss, and entrance and separation examinations revealed normal hearing.  

The Veteran underwent VA examination in connection with his claim in October 2014 and was diagnosed with bilateral sensorineural hearing loss and bilateral high frequency sensorineural hearing loss.  The VA examiner opined that it was not as least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service, including noise exposure.  In making this determination the VA examiner reasoned that the Veteran's audiogram at separation from service was normal and did not show any shift in hearing loss for either ear.  In the November 2017 Informal Hearing Presentation, the Veteran's representative argues this opinion is inadequate as it does not take into account the possibility of delayed onset hearing loss.  The Veteran's representative cites to an article in a science journal in support of this theory.  Given the above, an additional medical opinion specific to the facts in this case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA examiner to review prior to offering an opinion regarding whether the Veteran's bilateral hearing loss at least as likely as not (50 percent probability or greater) onset during, is caused by, or is otherwise related to his military service, to include conceded noise exposure while serving as an aircraft mechanic.  

The examiner should consider the article cited to in the November 2017 Informal Hearing Presentation and explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.

2.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


